DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 6, 8, 10, 12-14, 18-20, 22, 24-26, 28, 30, 33, 37, and 42 are canceled.  Claims 1-3, 11, 15-17, 21, 23, 27, 29, 31, 32, 34-36, and 38-41 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 5, 7, and 9 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection is maintained for reasons of record and for the reasons discussed below.  For convenience, the original rejection is repeated below, modified to address the amendments.
Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
The nature of the invention is complex and unpredictable, involving the effects of biological molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Specifically, claim 5 is directed to a method of preventing or suppressing metastasis to the lungs by inducing an innate lymphoid cell (ILC) Type 2 inflammatory response in the lungs of a subject in need thereof, comprising administering to the lungs of the subject IL-25 or a derivative thereof and an agonist of NMUR1, wherein the agonist is NMU, NMS, or a peptide selected from SEQ ID NOs: 4-68.  The claim is very broad in several respects.  First, the patient population is merely recited as being in need of prevention or suppression.  The subject is not absolutely required to have any disease.  Insofar as every subject is in need of prophylaxis against any disease state, the patient population is completely unlimited.  Second, the administered IL-25 or derivative thereof is not limited in terms of structure.  The specification (e.g., paragraph [0080]) makes it clear that derivatives of naturally occurring substances are included in the terms.  Regarding the NMUR1 agonist, structures are now recited for the peptide.  However, NMU and NMS are defined in the specification as not being limited to a specific structure (see [0074] wherein it is stated that the name NMU may be derived from SEQ ID NO: 2).  Also note [0080] that specifically discusses NMU and NMS derivatives and analogs.  Thus, the recitation of “NMU” and “NMS” is unlimited in terms of the species source, allelic variation, engineered derivatives and analogs, etc.  The term “derivative” encompasses all classes of molecules.  Claims 7 and 9 recite cancer, but not what type.  Also, the patient population must only be in need of prevention or suppression.  Insofar as such encompasses prophylactic treatment, the patient population is not limited in terms of having a particular disease, even for claims 7 and 9. 
While the subject matter encompassed by the claims is very broad, the specific guidance and working examples are extremely limited as it pertains to the claimed subject matter.  Administration of IL-25 and an NMUR1 agonist for the treatment of disease such as cancer is only discussed at [0011], [0080], and [0148].  However, these paragraphs merely assert that administration of IL-25 and an NMUR1 agonist could be used to treat disease such as cancer.  No supporting evidence or scientific rationale is provided to support the assertions.  There are no working examples provided that are relevant to the administration of IL-25 and an NMUR1 agonist to treat disease such as cancer.  The bulk of the specification addresses lung inflammation.  Evidence is presented that administration of IL-25 and an NMUR1 agonist greatly amplifies allergic lung inflammation.  However, since allergic lung inflammation is not a desired state in a healthy subject, this cannot be construed as supporting a therapeutic treatment as claimed.
The state of the art provides conflicting suggestions regarding IL-25 and cancer.  For example, Shimkets et al. (US 2020/0291105 A1; effectively filed 16 March 2016) state that antagonists of IL-25 should be administered to treat cancer (paragraph [0170]).  Economides et al. (US 2016/0024195 A1; published 28 January 2016) echoes this suggestion at paragraph [0053].  Contradicting these suggestions is Wright et al. (US 2011/0158936 A1; published 30 June 2011), who state that IL-17E (an alternate name for IL-25) can be administered to treat cancer (see abstract; [0076]).  Al-Daccak et al. (US 2019/0151346 A1; effectively filed 10 May 2016) indicate that inhibitors of IL-17E should be administered to treat cancer (see abstract).  Regarding NMUR1 agonists, Kim et al. (US 2017/0218064 A1; effectively filed 29 January 2016) suggest that administering an antagonist of NMU or NMUR is effective to treat cancer (paragraph [0170]).  Accordingly, the state of the art mostly contradicts the assertions made in the specification that administration of IL-25 and NMUR1 agonists are effective to treat diseases such as cancer.
Due to the large quantity of experimentation necessary to determine how to administer IL-25 and an NMUR1 agonist or derivatives thereof to suppress or prevent metastasis of any cancer type to the lungs, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims which fail to recite limitations regarding the patient population and the structures of the administered agents, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Applicant’s arguments (pp. 9-12, remarks received 07 October 2022) have been fully considered but are not found to be persuasive for the following reasons.
A. Applicant argues that the patient population is not unlimited, since claim 5 has been amended to recite prevention/suppression of metastasis to the lungs by inducing an ILC Type 2 inflammatory response in the lungs.  
This has been fully considered but is not found to be persuasive.  “Prevention” reads on prophylactic treatment in healthy subjects.  For example, the claims do not recite that the subject suffers from a particular type of cancer.
B. Applicant argues that the scope of the agonist is not unlimited and the working example is commensurate with the scope of the claim.  Applicant urges that claim 5 has been amended to recite IL-25 or a derivative thereof and an agonist of NMUR1 wherein the agonist is NMU, NMS, or a peptide of any one of SEQ ID NOs: 4-68.  Applicant refers to [0074] as stating that the terms “fragment,” “derivative,” and “analog” refer to polypeptides which retain substantially the same biological function or activity as the reference polypeptide.  Applicant contends that the structure of an IL-25 derivative would be substantially the same as wild type IL-25 in order to retain biological activity, and that such includes common modifications known in the art.  Applicant argues that the skilled artisan would understand that the working example demonstrating use of IL-25 would also enable derivatives.  Finally, Applicant urges that the claims have been amended to limit the NMUR1 agonists to wildtype NMU, wildtype NMS, and specific peptide sequences that are experimentally shown to be agonists.
This has been fully considered but is not found to be persuasive.  As discussed above, the recited IL-25 or derivative thereof is not limited in terms of structure.  The specification (e.g., paragraph [0080]) makes it clear that derivatives of naturally occurring substances or peptides are included in the terms.  Nowhere does the specification or claims limit the terms “derivative” or “analog” to peptides, or place an upper limit on the amount of modification that can be done to a reference peptide and still be considered a derivative or analog.  It is noted that naturally occurring polypeptides have pleiotropic activities (binding specificities, signal transduction, immunogenic activity, or even activity as a nutritional supplement), and the claims and specification do not limit which activities must be substantially retained.  Regarding the NMUR1 agonist, structures are now recited for the peptide.  However, NMU and NMS are defined in the specification as not being limited to a specific structure (see [0074] wherein it is stated that the name NMU may be derived from SEQ ID NO: 2).  Also note [0080] that specifically discusses NMU and NMS derivatives and analogs.  Thus, the recitation of “NMU” and “NMS” is unlimited in terms of the species source, allelic variation, engineered derivatives and analogs, etc.  The term “derivative” encompasses all classes of molecules.  
C. Applicant argues that the application in combination with the state of the knowledge in the art is sufficient to demonstrate that increasing IL-5 and eosinophils is therapeutically beneficial.  Applicant points to the specification’s disclosure that NMU selectively synergizes with IL-25, and that intranasal administration of NMU and IL-25 to mice resulted in a strong increase in IL-5 and IL-13 expression in the lungs and significant eosinophilia in lung parenchyma and BALF.  Applicant points to Cederberg et al. 2022 and Ducimetiere et al. 2019 as supporting the hypothesis that ILC2s have a pro-tumorigenic role via secretion of IL-13 and an anti-tumorigenic role through IL-5 mediated recruitment of eosinophils and activation of B cells.  Applicant points to Simson et al. 2007 as evidence that ILC2-prodiced IL-5 promotes eosinophilia that correlates with reduced tumorigenicity and tumor progression in mice.  Applicant refers to Ercolano et al. 2019 as evidence that IL-33 is an ILC2 activator that can promote tumor growth and metastatic dissemination and angiogenesis because IL-33 triggers IL-4 and IL-13 production which leads to recruitment and activation of M-MDSCs.  Applicant points to Ikutani et al. 2012 as evidence that ILC2 cells promote an eosinophilic response, antitumor response, and metastasis suppression when IL-5 producing cells were increased in response to tumor invasion and their regulation of eosinophils was critical to suppress tumor metastasis.  Applicant points to Gowhari et al. 2021 as evidence that IL-25 has a tumor-suppressive role related to eosinophil and B cell infiltration into the tumor microenvironment.  Applicant refers to Benatar et al. 2010 as showing that IL-25 exerts antitumor function through activation of eosinophils and B cells. (Full citations in Applicant’s remarks.)
Applicant concludes that, based on the finding that the combination of IL-25 and NMU resulted in significant eosinophilia in the lungs and based on the critical role of eosinophils in the lungs to suppress tumor metastasis, which has been shown before and after the instant filing date, co-administration of IL-25 and NMU is therapeutically beneficial to suppress metastasis of tumors to the lungs, and does not involve undue experimentation.
Applicant’s arguments have been fully considered but are not found to be persuasive.  First, none of the publications referenced by Applicant were provided with the response, preventing an independent evaluation of the data by the examiner.  Secondly, the evidence discussed by Applicant is not commensurate in scope with the claims.  For example, the claims recite prevention or suppression of metastasis to the lungs.  None of the evidence appears to address prevention, and not all of them appear to address metastasis as opposed to suppression of existing tumors.  The claims recite metastasis to the lungs but do not recite the source of the original tumor.  The evidence appears to refer to IL-25 and NMU but not the derivatives encompassed by the claims.  The evidence all appears to be shown in mice whereas the claims encompass treatment of any subject having lungs.  Accordingly, the evidence discussed by Applicant is not found to be sufficient to overcome the rejection of record.
D. Applicant argues that the Belobrajdic references cited in support of the rejection is irrelevant in that the “NMU” discussed by the reference stands for nitrosomethylurea rather than neuromedin U as recited in the claims.  
Applicant’s point is conceded and the Belobrajdic reference is no longer relied upon in support of the rejection.  However, it is noted that the other references cited in the rejection still support the rejection.  Shimkets et al. (US 2020/0291105 A1; effectively filed 16 March 2016), Economides et al. (US 2016/0024195 A1; published 28 January 2016), and Al-Daccak et al. (US 2019/0151346 A1; effectively filed 10 May 2016) indicate that antagonists of IL-25 should be administered to treat cancer.  Kim et al. (US 2017/0218064 A1; effectively filed 29 January 2016) indicate that administering an antagonist of NMU or NMUR is effective to treat cancer.  Accordingly, the state of the art mostly contradicts the assertions made in the specification that administration of IL-25 and NMUR1 agonists are effective to treat diseases such as cancer.
E. Applicant concludes that the Office action does not provide evidence that NMU causes cancer, and that the working example provided in the application shows that NMU enhanced an IL-25 mediated inflammatory response resulting in eosinophilia in the lungs of mice.  Applicant states that IL-25 was already known to provide an anti-tumor effect through activation of eosinophils and B cells.  Applicant concludes that it does not constitute undue experimentation to co-administer NMU and IL-25 to enhance the same effect.  Applicant stresses that the structure of IL-25 is described and was known in the prior art, and that the claims have been amended to include structures of NMU agonists as recited that are described or were known in the prior art.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Due to the large quantity of experimentation necessary to determine how to administer IL-25 (or any derivative thereof) and an NMUR1 agonist (including NMU or NMS from any source) to prevent or suppress metastasis (of any cancer type) to the lungs, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art (including Shimkets et al., Economides et al., Al-Daccak et al., and Kim et al.), the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims which fail to recite meaningful limitations regarding the patient population and the structures of the administered agents as discussed above, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
18 November 2022